

EXHIBIT 10.2


                    
 
LOAN AND SECURITY AGREEMENT
dated as of


May 21, 2012
among
DPM ACQUISITION, LLC
The Lenders Party Hereto


GUGGENHEIM CORPORATE FUNDING, LLC,
as Administrative Agent






 










































1

--------------------------------------------------------------------------------



Table of Contents




ARTICLE I Definitions
5


 
 
SECTION 1.01. Defined Terms
5


SECTION 1.02. Classification of Loans and Borrowings.
18


SECTION 1.03. Terms Generally
18


SECTION 1.04. Accounting Terms; GAAP
18


SECTION 1.05. Status of Obligations
19


 
 
ARTICLE II The Credits
19


 
 
SECTION 2.01. Commitments
19


SECTION 2.02. Loans and Borrowings
19


SECTION 2.03. Requests for Borrowings
19


SECTION 2.04. Funding of Borrowings
20


SECTION 2.05. Termination and Reduction of Commitments
20


SECTION 2.06. Repayment of Loans; Evidence of Debt
20


SECTION 2.07. Prepayment of Loans
20


SECTION 2.08. Fees
21


SECTION 2.09. Interest
22


SECTION 2.10. Increased Costs
22


SECTION 2.11. Taxes
23


SECTION 2.12. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
26


SECTION 2.13. Mitigation Obligations
26


SECTION 2.14. Defaulting Lenders
27


SECTION 2.15. Grant of Security Interest; Collateral
27


 
 
ARTICLE III Representations and Warranties
27


 
 
SECTION 3.01. Existence, Qualification and Power; Compliance with Laws
27


SECTION 3.02. Binding Effect
28


SECTION 3.03. Authorization; No Contravention
28


SECTION 3.04. Governmental Authorization; Other Consents
28


SECTION 3.05. Taxes
28


SECTION 3.06. No Default
28


SECTION 3.07. Financial Statements; No Material Adverse Effect
28


SECTION 3.08. Security Interest
29


SECTION 3.09. Ownership of Assets
29


SECTION 3.10. No Other Business
29


SECTION 3.11. Insurance
29


SECTION 3.12. Disclosure
29


SECTION 3.13. Subsidiaries; Equity Interests
30


SECTION 3.14. No Dividend Restrictions
30


SECTION 3.15. Litigation
30


SECTION 3.16. Solvency
30




2

--------------------------------------------------------------------------------



SECTION 3.17. Margin Regulations; Investment Company Act; USA PATRIOT Act
30


SECTION 3.18.ERISA Compliance
31


SECTION 3.19.Environmental Compliance
31


 
 
ARTICLE IV Conditions
31


 
 
SECTION 4.01. Effective Date
31


SECTION 4.02. Each Borrowing
32


 
 
ARTICLE V Affirmative Covenants
33


 
 
SECTION 5.01. Financial Statements
33


SECTION 5.02. Compliance Certificate
34


SECTION 5.03. Notices
34


SECTION 5.04. Compliance with Laws
35


SECTION 5.05. Preservation of Existence, Etc.
35


SECTION 5.06. Compliance with Environmental Laws
35


SECTION 5.07. Maintenance of Properties; Ownership of Subsidiaries
36


SECTION 5.08. Maintenance of Insurance
36


SECTION 5.09. Use of Proceeds
36


SECTION 5.10. Payment of Obligations
36


SECTION 5.11. Cooperation
36


SECTION 5.12. Books and Records
36


SECTION 5.13. Loan Documents; Material Documents
36


SECTION 5.14. Inspection Rights
37


SECTION 5.15. Reports Accurate
37


 
 
ARTICLE VI Negative Covenants
38


 
 
SECTION 6.01. Liens
38


SECTION 6.02. Dispositions
39


SECTION 6.03. Restricted Payments
39


SECTION 6.04. Investments
39


SECTION 6.05. Fundamental Changes
40


SECTION 6.06. Nature of Business
40


SECTION 6.07. Transactions with Affiliates
40


SECTION 6.08. Accounting Changes
40


SECTION 6.09. Restrictive Agreements
40


SECTION 6.10. Abandonment
41


SECTION 6.11. Preservation of Rights
41


 
 
ARTICLE VII Events of Default
41


 
 
ARTICLE VIII The Administrative Agent
45


 
 
ARTICLE IX Miscellaneous
46




3

--------------------------------------------------------------------------------



 
 
SECTION 9.01. Notices
46


SECTION 9.02. Waivers; Amendments
47


SECTION 9.03. Expenses; Indemnity; Damage Waiver
48


SECTION 9.04. Successors and Assigns
49


SECTION 9.05. Survival
51


SECTION 9.06. Counterparts; Integration; Effectiveness
51


SECTION 9.07. Severability
52


SECTION 9.08. Right of Setoff
52


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
52


SECTION 9.10. WAIVER OF JURY TRIAL
53


SECTION 9.11. Headings
53


SECTION 9.12. Confidentiality
53


SECTION 9.13. Intentionally Omitted
53


SECTION 9.14. USA PATRIOT Act
53


SECTION 9.15. Interest Rate Limitation
54


SECTION 9.16. No Advisory or Fiduciary Responsibility
54





SCHEDULES:
Schedule 1.01- List of Post Companies
Schedule 2.01-Lenders; Commitment
Schedule 3.13 - Subsidiaries; Equity Interests
Schedule 3.14 - Dividend Restrictions
Schedule 6.01 - Liens
Schedule 6.02 - Dispositions
Schedule 6.04 - Investments
Schedule 6.09 - Restrictive Agreements
 
EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B-1 - Form of Revolving Loan Note
Exhibit B-2 - Form of Term Loan Note
Exhibit C-1 - Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit C-2 - Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
Exhibit C-3 - Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit C-4 - Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)
Exhibit D - List of Closing Documents
Exhibit E - Material Contracts
Exhibit F - Statement of Cash Flows
Exhibit G - Statement of Accumulated Cash
Exhibit H - Wellington Lenders; Allocation of Fees










4

--------------------------------------------------------------------------------



LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of May 21, 2012 among
DPM ACQUISITION, LLC, the LENDERS from time to time party hereto, GUGGENHEIM
CORPORATE FUNDING, LLC, as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions


SECTION1.01.Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“Accumulated Restricted Cash” has the meaning assigned to such term in the
Backstop Agreement.
“Administration Fee” means a fee of $40,000 per annum, payable quarterly in
arrears.
“Administrative Agent” means Guggenheim Corporate Funding, LLC, in its capacity
as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, including,
with respect to any Lender, any Approved Fund related to such Lender.
“Annual Projections” has the meaning assigned to such term in Section 5.01(e).
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, the percentage equal to a fraction the numerator of which is
such Lender's Revolving Commitment and the denominator of which is the aggregate
Revolving Commitments of all Revolving Lenders (or, if the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments); provided that in the case of Section 2.14 when a Defaulting Lender
shall exist, any such Defaulting Lender's Revolving Commitment shall be
disregarded in the calculation and (b) with respect to the Term Loans, a
percentage equal to a fraction the numerator of which is such Lender's
outstanding principal amount of the Term Loans and the denominator of which is
the aggregate outstanding amount of the Term Loans of all Term Lenders; provided
that in the case of Section 2.14 when a Defaulting Lender shall exist, any such
Defaulting Lender's Term Loan Commitment shall be disregarded in the
calculation.
“Applicable Rate” means 18%, of which (i) an amount equal to not less than 10%
per annum shall be payable in cash at the time specified herein and (ii) the
remaining accrued amount may be paid in cash or accrued and added to the
principal amount of the applicable Loan.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Asset Purchase Agreement” means that certain Asset Purchase Agreement dated as
of October 24, 2011 (as amended, restated, supplemented or otherwise modified
from time to time) among the Borrower and the “PMR Sellers” party thereto
pursuant to which Borrower has agreed to acquire certain assets of the PMR
Sellers pursuant to Section 363 of the Bankruptcy Code.

5

--------------------------------------------------------------------------------



“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Authorized Officer” means the chief executive officer, president, any Financial
Officer or assistant treasurer or other similar officer of the Borrower.


“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Backstop Agreement” means that certain Portfolio 1 Backstop Agreement dated as
of the date hereof by and among Borrower, Diamond Resorts Financial Services,
Inc., RFA PMR Loanco, LLC and Resort Finance America, LLC.
“Backstop Collateral Account” has the meaning assigned to such term in the
Backstop Agreement.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means DPM Acquisition, LLC, a Delaware limited liability company.
“Borrowing” means (a) Revolving Loans made, converted or continued on the same
date or (b) a Term Loan made on the Effective Date.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Las Vegas, Nevada are authorized or
required by law to remain closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means the occurrence of any of the following events:
(i)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and the rules of the
SEC thereunder, or any successor provisions of either of the foregoing), becomes
the “beneficial owners” (as used in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person or group will be deemed to have “beneficial ownership”
of all shares that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of a majority of the total voting power of the Voting
Stock of the Borrower, whether as a result of the issuance of securities of the
Borrower, any merger, consolidation, liquidation or dissolution of the Borrower
or otherwise;

6

--------------------------------------------------------------------------------



(ii)the Disposition, directly or indirectly, of all or substantially all the
assets of the Borrower and its Subsidiaries, considered as a whole (other than a
Disposition of such assets as an entirety or virtually as an entirety to a
wholly-owned Subsidiary) to any Person shall have occurred, or the Borrower
merges, consolidates or amalgamates with or into any other person or any other
Person merges, consolidates or amalgamates with or into the Borrower, in any
such event pursuant to a transaction in which the outstanding Voting Stock of
the Borrower is reclassified into or exchanged for cash, securities or other
property, other than any such transaction where (a) the outstanding Voting Stock
of the Borrower is reclassified into or exchanged for other Voting Stock of the
Borrower or for Voting Stock of the surviving corporation and (b) the holders of
the Voting Stock of the Borrower immediately prior to such transaction own,
directly or indirectly, a majority of the Voting Stock of the Borrower or the
surviving corporation immediately after such transaction;
(iii)the director or directors members of the Board of Directors of the Borrower
are terminated and not replaced by a director or directors reasonably acceptable
to the Administrative Agent within 30 days; or
(iv)the Borrower's shareholders shall have approved any plan of liquidation or
dissolution of the Borrower.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.10(b), by any lending office of such Lender or by such
Lender's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.
“Club Commission Agreement” means that certain agreement between DRIC and the
Borrower, governing the payment of Club Commissions, to be executed by the
parties thereto and delivered to the Administrative Agent no later than ten (10)
days after the date hereof.
“Club Commission(s)” means that certain quarterly commission payment in the
amount of $18.75 made by DRIC, operating as The Club®; to the Borrower pursuant
to the Club Commission Agreement, for each Club/PMR Active Owner, payable to
Administrative Agent, for the benefit of each Lender, quarterly in arrears,
provided that such Club/PMR Active Owner has made its required payments to The
Club®. The Club Commission will be payable for each Club/PMR Active Owner who
comes into The Club® as a Club/PMR Active Owner (i) that upgrades by purchasing
a membership in The Club®, or (ii) who doesn't upgrade but joins The Club® with
The Club® overlay. The Club Commission will not be payable for any Club/PMR
Active Owner who already is a member of The Club®.
“Club/PMR Active Owner” means, as of the Effective Date, an owner of a vacation
ownership plan (whether denominated in points or weeks) in Monarch Grand
Vacations resort locations, which owner is current in its payment of maintenance
fees and any loans secured by its vacation ownership plan, and which vacation
ownership plan has not been the subject of any recovery action.
“Code” means the Internal Revenue Code of 1986.
“Collateral” has the meaning set forth in Section 2.15(a).
“Commitment” means, with respect to each Lender, the sum of such Lender's
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender's Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

7

--------------------------------------------------------------------------------



“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender's Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
“Credit Party” means the Administrative Agent or any other Lender.
“Current Year” has the meaning assigned to such term in Section 5.01(e).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii)  pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party's receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.
“Deposit Loan” means collectively, (i) that certain loan made by Tempus
Acquisition, LLC to Borrower on December 2, 2011, and (ii) that certain loan
made by DRC to Borrower on December 20, 2011, to fund the “Deposit”, as set
forth in the Asset Purchase Agreement.
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, or any sale, assignment or transfer of Equity Interests by
such Person.
“Dollars” or “$” refers to lawful money of the United States of America.
“DPM Guaranty” means that certain secured Guaranty, dated as of May 21, 2012,
provided by DPM Holdings, LLC for the benefit of the Administrative Agent in
respect of the obligations arising under this Agreement and the other Loan
Documents.
“DRC” means Diamond Resorts Corporation, a Maryland corporation.



8

--------------------------------------------------------------------------------



“DRIC” means Diamond Resorts International Club, Inc., a Florida corporation and
operator of The Club®.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any reportable event, as defined in Section 4043 of
ERISA, or the regulations issued thereunder, with respect to a Plan, that the
Administrative Agent determines in good faith constitutes (i) grounds for the
termination of any Plan by the PBGC or the appointment of a trustee to
administer or liquidate any Plan, or (ii) a failure to make required minimum
contributions (other than an event for which the 30-day notice period is waived)
shall have occurred and be continuing; (b) the existence with respect to any
Plan of an “unpaid minimum required contribution” which means, with respect to
any plan year, any minimum required contribution under Section 430 of the Code
for the plan year which is not paid on or before the due date (as determined
under section 430(j)(1) of the Code) for the plan year; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.



9

--------------------------------------------------------------------------------



“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Cash Flow” means, with respect to the Borrower as of the end of any
calendar quarter, the amount of the Borrower's gross income for such calendar
quarter over the Permitted Expenses of the Borrower for such calendar quarter,
provided that all Excess Cash Flow for any calendar year just ended shall be
adjusted or “trued up” (via an additional payment of Excess Cash Flow in the
current calendar quarter or a credit to Excess Cash Flow payments due in the
current calendar quarters or subsequent calendar quarters) based upon the
audited annual financial statements submitted pursuant to Section 5.01(a), with
such true-up to occur in the calendar quarter immediately following the date on
which the aforesaid financial statements were required to be delivered
hereunder. Excess Cash Flow shall include all Club Commissions payable in any
applicable calendar quarter.
“Excluded Collateral” means the collateral pledged by the Borrower to the lender
pursuant to the RFA Facility (which, for avoidance of doubt, consists of
defaulted receivables and a first-lien interest in the Restricted Cash Account).
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:
(a)    income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located,
(b)    any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located, and
(c)    in the case of a Non U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.13(b)), any U.S. Federal withholding
Taxes resulting from any law in effect (including FATCA) on the date such Non
U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non U.S. Lender's failure to comply with
Section 2.11(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.11(a).
“Exit Fee” means, with respect to the Term Loans, a fee equal to the product of
(i) the applicable Exit Fee Percentage and (ii) the initial principal amount of
the Term Loans.
“Exit Fee Percentage” means, with respect to the final payment in full of
principal made in connection with the Term Loans, as applicable, a percentage
determined in accordance with the following table based on when such final
payment in full of such Term Loans are made:
If such payment in full occurs prior to the indicated anniversary of the Closing
Date:
Exit Fee Percentage
First
2.5%
Second
5%
Third
7.5%
Fourth or thereafter
10%



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal

10

--------------------------------------------------------------------------------



Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (a) endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations of such
Person as an account party in respect of letters of credit and letters of
guaranty only to the extent any draws under such letters of credit or letters of
guaranty shall not have been reimbursed, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances and (k) all
obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Loan Document and
(b) Other Taxes.
“Intercompany Loans” means loans, advances or other extensions of credit by the
Borrower or

11

--------------------------------------------------------------------------------



any Subsidiary of the Borrower, to the Borrower or any Subsidiary of the
Borrower.
“Interest Payment Date” means the last Business Day of each fiscal quarter and
the Revolving Maturity Date.
“Interval Purchase Price” means the “Diamond-Equivalent Point Price” as set
forth in the Sales and Services Agreement.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or Equity
Interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IRS” means the United States Internal Revenue Service.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.06(e) of this Agreement, the DPM Guaranty, each Pledge Agreement, each
Warrant Agreement and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lender and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of the Borrower, or any employee of the Borrower, and
delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder, (c) the ability of the Borrower
to perform any of its obligations under this Agreement or any Loan Document, or
(d) the rights or remedies of the Administrative Agent and the Lenders under
this Agreement or any Loan Document.
“Material Communications” means, with respect to any Contractual Obligation, any
communication by the Borrower or any of its Subsidiaries with any Governmental
Authority or any party to such Contractual Obligation regarding an event or
circumstance that could reasonably be expected to result in a Material

12

--------------------------------------------------------------------------------



Adverse Effect.
“Material Contract” means each contract listed as a Material Contract on
Exhibit E.
“Material Indebtedness” means Indebtedness (other than the Loans) of the
Borrower and its Subsidiaries, in an aggregate principal amount exceeding
$250,000, including, without limitation the Indebtedness incurred under the RFA
Facility.
“Material Notices” means, with respect to (a) any material Contractual
Obligation, any notice sent or received by the Borrower or any of its
Subsidiaries regarding a material event or circumstance, including the
occurrence of any default under such Contractual Obligation or termination of
such Contractual Obligation and (b) with respect to any Contractual Obligation,
any other development that could reasonably be expected to result in a Material
Adverse Effect.
“Monarch Grand Vacations” means that multi-site vacation ownership program
established in 1998 by Pacific Monarch Resorts, Inc.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Disposition Proceeds” means, with respect to any Disposition permitted
hereunder, the cash proceeds received in respect of such Disposition, net of
reasonable expenses.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of the Borrower to any of the Lenders,
the Administrative Agent or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or other instruments at any time evidencing any thereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.13).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).

13

--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Expenses” means, for any period, (i) the costs and expenses of the
Borrower which are set forth in the consolidated detailed budget or, from and
after the date of the initial delivery of Annual Projections hereunder, in the
most recent Annual Projections submitted to the Administrative Agent pursuant to
Section 5.01(e) in such amounts as may be approved by the Administrative Agent
in its reasonable discretion on a quarterly basis upon review of the statements
of cash flows in substantially the form attached hereto as Exhibit F delivered
pursuant to Section 5.01(h)and (ii) any other costs and expenses incurred by the
Borrower which are approved by the Administrative Agent from time to time in
writing (which writing may be in an e-mail). Permitted Expenses may include, but
not be limited to, (a) amounts due to affiliates of the Borrower pursuant to the
Sales and Services Agreement, sub-management and servicing fees, rental leasing
fees, general and administrative allocations, etc., (b) cost of timeshare sales,
(c) general and administrative costs, (d) inventory carry costs (i.e.,
maintenance fee expense), (e) inventory recovery costs (including purchase
deposits/down payments required therefor) pursuant to the RFA Facility, (f) debt
service to RFA (principal and interest, including minimum amortization
payments), (g) backstop payments to RFA pursuant to the Backstop Agreement, (h)
income and value-added taxes, (i) capital expenditures, (j) working capital
requirements (such as utility deposits, prepaid assets, i.e., Disney tickets,
prepaid insurance, etc.), (k) depreciation charges and amortization or other
amortization expenses, (l) opening balance accrued liabilities assumed pursuant
to the Asset Purchase Agreement, (m) cure costs on assumed contracts tied to
opening balance sheet accruals, (n) repayment of the Deposit Loan on closing,
(o) repayment of DRC and affiliates' fees at closing included on the closing
statement, (p) closing costs, (q) development costs (i.e., the construction in
process expenditures), and (r) expenses related to asset sales (i.e., Kona,
Hawaii property).
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a minimum credit
rating of A-2/P-2 or A-/A3 obtainable from S&P or from Moody's, respectively;
(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; or
(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody's and (iii) have portfolio assets of at least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be

14

--------------------------------------------------------------------------------



deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Agreement” means that certain Pledge Agreement (as amended, restated,
supplemented or otherwise modified) dated as of even date herewith made by DPM
Holdings, LLC in favor of the Administrative Agent, providing for a pledge of
100% of the membership interests in the Borrower.
“Post Companies” means each of the companies listed on Schedule 1.01,
collectively, and “Post Company” means any such company.
“Prior Year” has the meaning assigned to such term in Section 5.01(e).
“Receivables” shall mean all accounts receivable (including, without limitation,
all rights to payment created by or arising from sales of goods, leases of goods
or the rendition of services rendered no matter how evidenced whether or not
earned by performance).
“Recipient” means, as applicable, (a) the Administrative Agent or (b) any Lender
(and, in the case of a Lender that is classified as a partnership for
U.S. Federal tax purposes, a Person treated as the beneficial owner thereof for
U.S. Federal tax purposes).
“Register” has the meaning assigned to such term in Section 9.04.
“Regulatory Approval” means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, by or with, (b) any required
notice to, (c) any declaration of or with or (d) any registration by or with,
any Governmental Authority.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Required Lenders” means at any time, subject to Sections 2.14, Lenders having
Credit Exposures and Available Revolving Commitments representing more than 50%
of the sum of the total Credit Exposures and Available Revolving Commitments at
such time.
“Restricted Cash Account” has the meaning assigned to such term in Section 5.16.
“Restricted Payment” means any payment to be made in respect of the costs and
expenses incurred by the Borrower.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.05, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial aggregate
amount of the Revolving Lenders' Revolving Commitments is $10,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans at such
time.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment, or if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“Revolving Maturity Date” means May 21, 2016.

15

--------------------------------------------------------------------------------



“RFA Facility” means that certain defaulted loan receivables facility made by
Resort Finance America, LLC to Borrower pursuant to that certain Inventory Loan
and Security Agreement dated as of May 21, 2012, by and between RFA PMR Loanco,
LLC and Borrower, as in effect on the Closing Date without giving effect to any
subsequent amendment or modification of such facility, unless such amendment or
modification is approved by the Administrative Agent in writing.
“S&P” means Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sales and Services Agreement” means collectively, (i) that certain Sales and
Services Agreement (United States) by and among Borrower, Diamond Resorts
International Marketing, Inc., Diamond Resorts U.S. Collection Development, LLC
and Diamond Resorts California Collection Development, LLC and (ii) that certain
Sales and Services Agreement (Mexico) by and among Sales DPM S. de R.L. de C.V.,
DPM Acquisition Mexico S. de R.L. de C.V., DRIC and Borrower, each to be
executed by the respective parties thereto and delivered to Administrative Agent
no later than ten (10) days after the date hereof.
“SEC” means the United States Securities and Exchange Commission.
“Solvent” means, in reference to the Borrower, (a) the fair value of the assets
of the Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date. For purposes of this definition, each of the phrases “will
not have unreasonably small capital” and “able to pay its debts and liabilities,
subordinated, contingent or otherwise and other commitments as such debts and
other liabilities become absolute and matured” means that such Person will be
able to generate enough cash from operations, asset dispositions or refinancing,
or a combination thereof, to meet its obligations as they become due.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means each of DPM Acquisition Mexico S. de R.L. de C.V., Operating
DPM S. de R.L. de C.V., Sales DPM S. de R.L. de C.V., DPM RP Subsidiary, LLC and
DPM Loanco, LLC.



16

--------------------------------------------------------------------------------



“Taxes” or “Tax” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Lender” means, as of any date of determination, each Lender that has a
Term Loan Commitment or that holds Term Loans.
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $61,250,000 on the date of this Agreement. After advancing the Term
Loan, each reference to a Term Lender's Term Loan Commitment shall refer to that
Term Lender's Applicable Percentage of the Term Loans.
“Term Loan Maturity Date” means May 21, 2016.
“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01.
“The Club®” means DRC's points-based exchange and member services program
established by DRIC that enables members to vacation at any of the resorts in
the DRC network.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“U.S. Collection” means Diamond Resorts U.S. Collection, a Diamond Resorts
points-based vacation ownership system, with resort locations in the United
States and St. Maarten, Netherland Antilles.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.11(f)(ii)(D)(2).
“Unused Fee” shall mean, with respect to any Lender for any fiscal quarter, a
fee payable to such Lender in an amount equal to the product of (a) 1.0% times
(b) an amount equal to (i) such Lender's weighted average Revolving Commitment
for such fiscal quarter minus (ii) the aggregate amount of such Lender's
weighted average Revolving Credit Exposure for such fiscal quarter.
“Voting Stock” means, with respect to any Person, the Equity Interests of any
class or classes of such Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for corporate directors (or persons
performing similar functions) of such Person; provided, however, that Voting
Stock shall not include any preferred class of Equity Interests of any person
solely by reason of the right of such class to elect one or more members of the
Board of Directors (or similar governing body) of such Person unless such class
is generally entitled to vote on any matter submitted to the holders of common
classes of Equity Interests.
“Warrant Agreement” means each of (i) that certain Warrant Agreement, dated as
of May 21, 2012 by and between Diamond Resorts Parent, LLC and Guggenheim
Corporate Funding, LLC, and (ii) that certain Diamond Resorts Parent, LLC
Warrant to Purchase Common Units, dated as of May 21, 2012, issued to Guggenheim
Corporate Funding, LLC by Diamond Resorts Parent, LLC thereunder, each as
amended, restated, supplemented or otherwise modified from time to time.
“Wellington Lenders” means each of the Lenders listed on Exhibit H,
collectively, and “Wellington

17

--------------------------------------------------------------------------------



Lender” shall mean any such Lender.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person's successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and (g) all actions by
specified officers of a Person shall be deemed to be taken by such specified
officer solely in such specified officer's capacity as such officer.


SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose) (including, without limitation, any change in GAAP resulting
in any operating lease being reclassified as a capital lease), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards (“ASC”) 159) (or any other Accounting Standards

18

--------------------------------------------------------------------------------



Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under ASC
470-20-15 (previously referred to as Financial Accounting Standards Board Staff
Position APB 14-1) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.
SECTION 1.05. Status of Obligations. In the event that the Borrower shall at any
time issue or have outstanding any Subordinated Indebtedness, the Borrower shall
take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.


ARTICLE II


The Credits


SECION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender agrees to make Revolving Loans to the Borrower in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) the amount of such Lender's
Revolving Credit Exposure exceeding such Lender's Revolving Commitment or
(ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments, (b) each Term Lender with a Term Loan Commitment agrees
to make a Term Loan to the Borrower in Dollars on the Effective Date, in an
amount equal to such Lender's Term Loan Commitment by making immediately
available funds available to the Borrower's designated account, not later than
the time specified by the Administrative Agent. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of
Term Loans pursuant to Section 2.07 may not be reborrowed.
SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class made by the Lenders ratably in
accordance with their respective Commitments of the same Class. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender's
failure to make Loans as required. The Revolving Loans and the Term Loans shall
be repaid as set forth in Section 2.06.
(a) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request or continue any Revolving Borrowing on or after the
end of the Availability Period.
SECTION 2.03 Requests for Borrowings. To request a Borrowing of Revolving Loans
at any time following the Effective Date, the Borrower shall notify the
Administrative Agent of such request by telephone not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following

19

--------------------------------------------------------------------------------



information in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing, which shall be in an amount
at least equal to $500,000 and an integral multiple of $100,000 thereafter;
(ii) the date of such Borrowing, which shall be a Business Day; and
(iii) the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
SECTION 2.04. Funding of Borrowings. On the Effective Date, and, with respect to
the Revolving Loans, on each date thereafter a Borrowing of a Revolving Loan is
to be made in accordance with this Agreement, each Lender shall make each Loan
to be made by it hereunder, ratably in accordance with its Commitment, on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Borrower most recently
designated by it for such purpose by notice to the Administrative Agent and each
Lender in an amount equal to such Lender's Applicable Percentage; provided that
Term Loans shall be made as provided in Sections 2.01(b).
SECTION 2.05. Termination and Reduction of Commitments. Unless previously
terminated, (i) the Term Loan Commitment shall terminate at 5:00 p.m. (New York
City time) on the Effective Date and (ii) the Revolving Commitments shall
terminate at 5:00 p.m. on the Business Day immediately preceding the Revolving
Maturity Date.
SECTION 2.06. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to each Revolving Lender the then unpaid
principal amount of each Revolving Loan maintained by such Lender on the
Revolving Maturity Date and (ii) to each Term Lender, the then unpaid principal
amount of each Term Loan maintained by such Lender on the Term Loan Maturity
Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Class thereof, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender's share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note in substantially the form of Exhibit B-1 with respect to such Lender's
Revolving Loans and in substantially the form of Exhibit B-2 with respect to
such Lender's Term Loans. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.07. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.07. The
Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment. Each such notice
shall be irrevocable

20

--------------------------------------------------------------------------------



and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.09 and (ii) the Exit
Fee, if applicable.


(b) Within ten (10) days after the close of each calendar month, Borrower shall
prepay the outstanding principal balance of the Term Loans in an aggregate
amount equal to 40.0% of the aggregate amount of Interval Purchase Price
received by Borrower and its Subsidiaries in the prior calendar month.


(c) In the event that the Borrower has any Excess Cash Flow as of the end of any
calendar quarter, the Borrower shall, within sixty (60) days after the close of
such calendar quarter, prepay the outstanding principal balance of the Term
Loans in an aggregate amount equal to 100% of such Excess Cash Flow.


(d) Within ten (10) days after the close of each calendar month, Borrower shall
prepay the outstanding principal balance of the Term Loans in an aggregate
amount equal to 100.0% of the Net Disposition Proceeds received by Borrower in
the prior calendar month in connection with any permitted asset or land sales.


(e) Within sixty (60) days after the close of each calendar quarter, Borrower
shall prepay the outstanding principal balance of the Term Loans in an aggregate
amount equal to the Club Commissions, which amount shall be paid as part of the
Excess Cash Flow payment made pursuant to Section 2.07(c) above.


(f)Deliberately omitted.


(g) A minimum of $550,000 per month (payable on an annual basis) in principal
reductions shall be paid for calendar year 2012, pro-rated from the Effective
Date. Commencing in 2013, a minimum of $8,410,631 in total aggregate annual
principal reductions to the Term Loans shall be paid by Borrower each calendar
year. If the total aggregate annual principal reductions to the Term Loans do
not equal to at least $550,000 per month for 2012 (prorated from the Effective
Date), and $8,410,631 per year for each calendar year commencing in 2013,
Borrower shall, within 30 days after the end of December 31st of each such year,
make an additional principal payment equal to the difference between the
required minimum annual principal reduction and the aggregate principal amounts
actually paid by Borrower for such period (including, without limitation, all
amounts paid pursuant to (a) through (e) above during the stated year).


(h) If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the aggregate Revolving Commitment, the
Borrower shall immediately repay Revolving Borrowings in an aggregate principal
amount sufficient to cause the aggregate principal amount of all Revolving
Credit Exposures to be less than or equal to the Revolving Commitment.”
SECTION 2.08. Fees. (a) The Borrower agrees, on the Effective Date to pay to the
Administrative Agent, for its own account, a closing fee equal to $1,867,718,
and to pay to the Wellington Lenders, each for its own account, the closing fees
described on Exhibit H.


(b) On each Interest Payment Date, the Borrower will pay, for the account of the
Administrative Agent, the Administration Fee then accrued and unpaid.


(c) On each Interest Payment Date, the Borrower will pay, to the Administrative
Agent, for the benefit of each Lender having a Commitment to make Revolving
Loans, the Unused

21

--------------------------------------------------------------------------------



Fee then accrued and unpaid.


(d) On the Term Loan Maturity Date, if not paid earlier in accordance herewith,
the Borrower will pay to the Administrative Agent, for the benefit of each
Lender then maintaining a Term Loan an amount equal to the Exit Fee applicable
to the Term Loans.


(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent, for the benefit of the applicable
Lender or at such Lender's direction. Fees paid shall not be refundable under
any circumstances.


(f) On each Interest Payment Date occurring more than 60 days after the Closing
Date, if the reporting covenants set forth in Section 5.01 shall not have been
satisfied on or prior to such Interest Payment Date, the Borrower will pay to
the Administrative Agent, for the benefit of each Lender, a fee equal to
$20,000.


SECTION 2.09. Interest. (a) The Loans shall bear interest at the Applicable
Rate; of which (i) an amount equal to not less than 10% per annum shall be
payable in cash on each Interest Payment Date and (ii) the remaining accrued
amount may be paid in cash or accrued and added to the principal amount of the
applicable Loan and paid as and when principal is due hereunder.


(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to 2% plus the Applicable Rate (payable in cash).


(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand and (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of a
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.


(d) All interest hereunder shall be computed on the basis of a year of 360 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


SECTION 2.10. Increased Costs. (a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender; or


(ii) subject any Recipient to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits, or revenue (including value-added or similar Taxes));


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

22

--------------------------------------------------------------------------------



(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender's capital or on the capital of such Lender's holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.


(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.


(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.


SECTION 2.11. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by the
Borrower under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.


(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.


(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.11(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.11(d) shall be paid within ten (10) days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis of the indemnity
claim. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

23

--------------------------------------------------------------------------------



(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent or the Borrower (as applicable) in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.11(e) shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
Taxes so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.


(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.11(f)(ii) (A) through (E) below)
shall not be required if in the Lender's judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the Borrower or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.11(f). If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within ten (10) days after such expiration, obsolescence or inaccuracy) notify
the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.


(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;

24

--------------------------------------------------------------------------------



(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;


(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or


(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.


(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender's obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.11(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including
additional amounts paid pursuant to this Section 2.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.11(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.11(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.11(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.



25

--------------------------------------------------------------------------------



SECTION 2.12. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.10
or 2.11, or otherwise) prior to 12:00 noon, New York City time on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the benefit of the Persons
entitled thereto. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(c) All principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
(other than fees or expenses that are for Agent's separate account) shall be
apportioned ratably among the Lenders having a pro rata share of the type of
Commitment or Obligation to which a particular fee or expense relates. All
payments to be made hereunder by Borrower shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied to reduce the balance of the Revolving Loans outstanding, to make
payments then due and payable with respect to the Term Loan and to pay all other
amounts then due under this Agreement and the other Loan Documents, and
thereafter, to Borrower or such other Person entitled thereto under applicable
law.


SECTION 2.13. Mitigation Obligations. If any Lender requests compensation under
Section 2.10, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.10 or 2.11,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.



26

--------------------------------------------------------------------------------



SECTION 2.14. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then for
so long as such Lender is a Defaulting Lender, the Available Revolving
Commitment and Credit Exposure of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that this Section 2.14 shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender affected thereby.


SECTION 2.15. Grant of Security Interest; Collateral.
(a) To secure the payment and performance of all Obligations owing to the
Administrative Agent, the Revolving Lenders and the Term Lenders, ratably, the
Borrower hereby grants to the Administrative Agent, for the benefit of itself
and each Lender and Indemnitee, a continuing security interest in and Lien upon,
and pledges to the Administrative Agent, all of its rights, title and interests
in and to, all of the Borrower's interest in and to all of its now owned or
hereafter acquired property and assets, including all accounts, general
intangibles, goods, documents, securities, moneys, investment property, contract
rights, chattel paper, instruments, deposit accounts, certificates of deposit,
adjustments of deposits, letters of credit, letter of credit rights, advices of
credit, commercial tort claims, oil, gas and minerals and other property and
interests of the Borrower (whether real or personal and whether tangible or
intangible now existing or hereafter acquired) and any and all additions and
accessions thereto, and any and all replacements, products and proceeds
(including insurance proceeds) thereof, other than the Excluded Collateral (the
“Collateral”).


(b) The Borrower agrees that the Administrative Agent for the benefit of the
applicable Lenders is authorized to file or record financing statements with
respect to the Collateral in such form and in such offices as Lenders reasonably
determine appropriate to further evidence the perfection of the security
interests of Lenders under this Agreement and to use the collateral description
“all assets of the Debtor” in any such financing statements. The parties intend
this Agreement to be a “security agreement” within the meaning of the applicable
UCC.


(c) Borrower shall promptly notify the Administrative Agent for the benefit of
the applicable Lenders of any commercial tort claims in which it has an interest
arising after the date of this Agreement and shall provide all necessary
information concerning each such Commercial Tort Claim, or upon any and all
commercial tort claims upon request by the Administrative Agent for the benefit
of the applicable Lenders, and make all necessary filings with respect thereto
to perfect Lenders' security interest therein.


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders, on the Effective Day, each
Interest Payment Date and each date on which a Borrowing occurs hereunder, that:
SECTION 3.01.Existence, Qualification and Power; Compliance with Laws. The
Borrower and each Subsidiary of the Borrower, (a) is a Person duly organized or
formed, validly existing and in good standing or subsisting under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own or lease its material assets and carry on its business and execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business as now conducted requires such qualification, (d) is in
compliance in all material respects with all laws, orders, writs, injunctions
and orders and (e) has all requisite Regulatory Approvals to own its properties
and operate its business as currently conducted, in the case of the foregoing
clauses (c) through (e), except for such matters that could not reasonably be
expected to result in a Material Adverse Effect.



27

--------------------------------------------------------------------------------



SECTION 3.02. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by the Borrower. This Agreement and each other
Loan Document constitute the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding of equity or at law.


SECTION 3.03. Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document and
the consummation of the transactions contemplated hereby and thereby, are within
the Borrower's corporate power, have been duly authorized by all necessary
corporate action, and do not and will not (a) contravene the terms of any of
such the Borrower's charter, by-laws or other organizational documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 6.01), or require any
payment to be made under (i) any Contractual Obligation to which the Borrower or
any of its Subsidiaries is a party or affecting the Borrower or any of its
Subsidiaries or the properties of the Borrower or any of its Subsidiaries or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or any of its Subsidiaries
or any of their property is subject or (c) violate any applicable law, in the
case of the foregoing clause (c), except for such matters that could reasonably
be expected to result in a Material Adverse Effect.


SECTION 3.04. Governmental Authorization; Other Consents. There are no
Regulatory Approvals and there is no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with any other Person
that is necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, the Borrower of this Agreement or any
other Loan Document and the consummation of the transactions contemplated hereby
and thereby, or (b) the ability of the Borrower to operate its businesses as
currently operated, except for the Regulatory Approvals and the other approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.
SECTION 3.05. Taxes. The Borrower and each of its Subsidiaries has filed all tax
returns and reports required to be filed, and have paid all material Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those
(a) which are not yet due and payable or (b) which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, and, with respect to clause
(b), have been disclosed to the Administrative Agent.


SECTION 3.06. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, any Contractual Obligation, except for any such
default which could not reasonably be expected to result in a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.


SECTION 3.07. Financial Statements; No Material Adverse Effect. (a) The
financial statements, if any, furnished from time to time pursuant to
Section 5.01 fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP, consistently
applied throughout the periods covered thereby. As of the date of such financial
statements, (i) there has been no sale, transfer or other disposition by the
Borrower or any of its Subsidiaries of any material part of the business or
property of the Borrower and its Subsidiaries, taken as a whole, (ii) except for
those transactions taking place on the Effective Date, there has been no
purchase or other acquisition by the Borrower or any of its Subsidiaries of any
business or

28

--------------------------------------------------------------------------------



property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Borrower and its
consolidated Subsidiaries (taken as a whole) and (iii) the Borrower and its
Subsidiaries did not have any material contingent liabilities, material
liabilities for Taxes, material and unusual forward or long-term commitments or
material and unrealized or anticipated losses from any unfavorable commitments,
except in the case of (i), (ii) or (iii), as referred to or reflected or
provided for in such financial statements or as arising solely from the
execution and delivery of the Loan Documents, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto or has
not otherwise been disclosed in writing to the Lenders prior to the Effective
Date.


(b) Since October 24, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in or could reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.08. Security Interest. The provisions of this Agreement are effective
to create in favor of the Administrative Agent, on behalf of the applicable
Lenders a legal, valid and enforceable first-priority lien on all right, title
and interest of Borrower in the Collateral. Except for filings completed on or
prior to the Effective Date and as contemplated hereby, no filing or other
action will be necessary to perfect or protect such liens.


SECTION 3.09. Ownership of Assets. The Borrower and each of its Subsidiaries
owns and (to the extent applicable) has good and marketable title to its
material properties and assets, in each case free and clear of all Liens other
than Liens permitted pursuant to Section 6.01 and (b) the Borrower and each of
its Subsidiaries has good and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
material real property necessary in the ordinary conduct of its business, free
and clear of all Liens except for Liens permitted pursuant to Section 6.01, and,
in each case, subject to such exceptions, defects and qualifications as do not
(i) affect the value of any such properties of the Borrower or such Subsidiary
in any material respect or (ii) affect the use made or proposed to be made of
such properties by the Borrower or such Subsidiary in any material respect.


SECTION 3.10. No Other Business. Since the Effective Date, the Borrower has not
engaged in any business and has not incurred any liabilities other than
(a) directly relating to its direct or indirect ownership of the Subsidiaries
and (b) as otherwise not prohibited under the Loan Documents. From and after the
Effective Date, none of the Borrower of any of its Subsidiaries have engaged in
any business other than those carried on by the Borrower and its Subsidiaries as
of the Effective Date.


SECTION 3.11. Insurance. All insurance required to be obtained by the Borrower
and the Subsidiaries of the Borrower pursuant to Section 5.08 has been obtained
and is in full force and effect, and all premiums then due and payable on all
such insurance have been paid.


SECTION 3.12. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that with respect to the Annual
Projections and any other projected financial information, forecasts, estimates
or forward looking information, the Borrower represents only that such
information and materials have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such forecasts, and no

29

--------------------------------------------------------------------------------



representation or warranty is made as to the actual attainability of any such
Annual Projections or forecasts.


SECTION 3.13. Subsidiaries; Equity Interests.


(a) As of Effective Date, the Borrower has no other Subsidiaries other than
those listed in Schedule 3.13; and at all relevant times, all of the outstanding
Equity Interests owned by the Borrower in its Subsidiaries have been validly
issued, are fully paid and nonassessable, and all Equity Interests owned by the
Borrower in each of its Subsidiaries are owned free and clear of all Liens,
except Liens permitted by Section 6.01.


(b) As of the Effective Date, Schedule 3.13 (i) sets forth the name and
jurisdiction of each such Subsidiary and (ii) sets forth the ownership interest
of the Borrower and any other Subsidiary in each such Subsidiary, including the
percentage of such ownership. The Borrower will provide the Administrative Agent
such information regarding any additional Subsidiaries created or acquired
following the Effective Date.


SECTION 3.14. No Dividend Restrictions. Except as set forth in Schedule 3.14 or
as restricted by applicable law, any Governmental Authority or this Agreement,
there are no restrictions (contractual or regulatory) limiting the ability of
the Subsidiaries of the Borrower from making distributions, dividends or other
return on capital to the Borrower in an amount sufficient to satisfy the
Obligations under the Loan Documents.


SECTION 3.15. Litigation. There are no actions, suits, proceedings, disputes or
known claims pending or, to the knowledge of the Borrower, threatened in writing
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
would be expected to result in a Material Adverse Effect.


SECTION 3.16. Solvency. After giving effect to the transactions contemplated by
the Loan Documents, the Borrower, on a consolidated basis with its Subsidiaries,
is Solvent.


SECTION 3.17. Margin Regulations; Investment Company Act; USA PATRIOT Act.
(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation T, U and X issued by the Board), or extending
credit for the purpose of purchasing or carrying margin stock.


(b) None of the Borrower or any Subsidiary is or, after giving effect to the
transactions contemplated hereby, will be an “investment company” as defined in
and subject to regulation under the Investment Company Act of 1940.


(c) The making of the Loans and the use of the proceeds thereof shall not
violate the Trading With the Enemy Act, as amended, or any of the foreign assets
control regulations of the U.S. Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto and each of the Borrower and the Subsidiaries is in compliance with the
U.S. Executive Order 13224 of September 24, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit or Support
Terrorism (66 Fed. Reg. 49, 079 (2001) (the “Anti-Terrorism Order”) and the
provisions of Public Law 107-56 (the “USA PATRIOT Act”).





30

--------------------------------------------------------------------------------



SECTION 3.18. ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state laws.


(b) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.


SECTION 3.19. Environmental Compliance. Except as disclosed in writing to the
Administrative Agent, to the best of Borrower's knowledge:


(a) There are no claims, actions, suits, or proceedings in respect of or
affecting the Borrower or any of its Subsidiaries (or any of their respective
properties) alleging potential liability or responsibility for violation of, or
otherwise relating to, any Environmental Law that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


(b) The properties owned, leased or operated by the Borrower or its Subsidiaries
do not contain any Hazardous Materials in amounts or concentrations which
(i) constitute, or constituted a violation of, (ii) require remedial action
under, or (iii) could give rise to Environmental Liabilities, which violations,
remedial actions and liabilities, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.


(c) None of the Borrower or any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law except for such investigation or assessment or remedial or response action
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


(d) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Borrower or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.


(e) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Borrower or any of its
Subsidiaries has contractually assumed any Environmental Liability.


ARTICLE IV


Conditions


SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):


(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.


(b) The Administrative Agent shall have received a favorable written opinions

31

--------------------------------------------------------------------------------



(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Katten Muchin Rosenman LLC, counsel for the Borrower, in form and
substance reasonably acceptable to the Administrative Agent, and covering such
other matters relating to the Borrower, the Loan Documents or the Transactions
as the Administrative Agent shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinions.


(c) The Administrative Agent shall have received the schedule described in
Section 5.01(d), in form and substance satisfactory to it.


(d) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit D and (ii) to the
extent requested by any of the Lenders, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.


(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.


(f) The Administrative Agent shall have received evidence satisfactory to it
that any credit facility currently in effect for the Borrower shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (or shall be simultaneously repaid with the initial Loans) and any and
all liens thereunder shall have been (or shall be simultaneously) terminated and
released.
(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
have been obtained and are in full force and effect.


(h) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02. Each Borrowing. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, is subject to the satisfaction of the following
conditions:


(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing (or
to the extent that such representations and warranties specifically refer to an
earlier date, as of such earlier date).


(b) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

32

--------------------------------------------------------------------------------



ARTICLE V


Affirmative CovenantsUntil the Revolving Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:


SECTION 5.01. Financial Statements. The Borrower will deliver to the
Administrative Agent and each Lender:


(a) as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of the Borrower, from and after the Effective
Date, a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion by BDO Seidman (or any
other independent registered public accounting firm acceptable to the
Administrative Agent in its reasonable discretion), which report and opinion
shall be prepared in accordance with GAAP, shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries as at the end of,
and for, such fiscal year in accordance with GAAP;


(b) as soon as available, but in any event within sixty (60) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, from and after the Effective Date, an unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of each
such fiscal quarter, and the related (i) unaudited consolidated statements of
income or operations and stockholders' equity for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) unaudited consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Financial
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders' equity and cash flows
of the Borrower and its consolidated Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;


(c) as soon as available, but in any event within forty-five (45) days after the
end of each calendar month, the Borrower will provide to the Administrative
Agent, a monthly financial statement, setting forth in comparative form the
figures for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year;


(d) On or prior to the Closing Date, a schedule setting forth the projected
business and operating expenses and working capital requirements of the Borrower
and its Subsidiaries, accompanied by a certificate of a Financial Officer of the
Borrower stating that such schedule has been prepared in good faith;


(e) as soon as available, and in any event no later than thirty (30) days after
the end of each fiscal year of the Borrower (the “Prior Year”) from and after
the Effective Date, a detailed consolidated budget by fiscal quarter for the
current fiscal year (the “Current Year”) (which may be updated as required and
including a summary of the material underlying assumptions applicable thereto)
(collectively, the “Annual Projections”), which Annual Projections shall in each
case be accompanied by (i) a certificate of a Financial Officer of the Borrower
stating that such Annual

33

--------------------------------------------------------------------------------



Projections have been prepared in good faith and are based on estimates,
information and assumptions believed to be reasonable at the time of preparation
of the Annual Projections;


(f) within three (3) Business Days following the reasonable request of the
Administrative Agent, and in any event on the last Business Day of each calendar
month, a report summarizing such individual resort performance metrics
(initially, this report shall include the “Daily Sales Tracker” information) as
may from time to time be agreed upon by the Borrower and the Administrative
Agent;


(g) promptly after the same becomes publicly available, copies, if any, of all
registration statements, regular periodic reports and press releases filed by
the Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange;


(h) as soon as available, but in any event within forty-five (45) days after the
end of each calendar month, the Borrower will provide to the Administrative
Agent, a statement of cash flows in substantially the form attached hereto as
Exhibit F;


(i) as soon as available, but in any event within forty-five (45) Business Days
after the end of each calendar month, the Borrower will provide to the
Administrative Agent, a report on the status of the Backstop Collateral Account
and the Accumulated Restricted Cash held on account therein in substantially the
form attached hereto as Exhibit G;


(j) such other information regarding the Borrower and its Subsidiaries as the
Administrative Agent or any Lender may reasonably request for the Administrative
Agent or such Lender to carry out and be satisfied with the “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act or other checks required to be carried out by local
regulatory authorities; and


(k) such other information regarding the Borrower and its Subsidiaries as the
Administrative Agent may reasonably request.


SECTION 5.02. Compliance Certificate. The Borrower will deliver to the
Administrative Agent and each Lender, concurrently with any delivery of
financial statements under Section 5.01(a) or Section 5.01(b), a certificate of
a Financial Officer of the Borrower (i) certifying as to whether a Default or
Event of Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 5.01(a), and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate.


SECTION 5.05. Notices. Promptly, but in any event within five (5) Business Days,
after an Authorized Officer of the Borrower has obtained knowledge thereof, the
Borrower shall notify or deliver to (unless prohibited by applicable law in the
case of clauses (a) through (d)) the Administrative Agent and each Lender:


(a) copies of any written notice received by the Borrower regarding any actual
or threatened dispute, litigation, investigation, proceeding or suspension with
respect to the Borrower or any of its Subsidiaries by or before any court or any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect;


(b) copies of all Material Notices and Material Communications received by the
Borrower or any of its Subsidiaries in connection with any Contractual
Obligation;

34

--------------------------------------------------------------------------------



(c) details of any proposed transfer of any Equity Interests of the Borrower or
any of its Subsidiaries (excluding transfers of Equity Interests of any
wholly-owned Subsidiary of the Borrower transferred to the Borrower or to
another wholly-owned Subsidiary of the Borrower);


(d) details of any other events or circumstances that results in or could
reasonably be expected to result in a Material Adverse Effect; and


(e) of any Default or Event of Default.


Each notice pursuant to this Section shall be accompanied by a written statement
of a Financial Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 5.03 and (y) setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
SECTION 5.04. Compliance with Laws.


(a) The Borrower will, and will cause each of its Subsidiaries to, comply with
all applicable laws, including, without limitation, ERISA and all other employee
benefit laws and shall from time to time obtain and renew, and shall comply
with, each Regulatory Approval as is or in the future shall be necessary for the
operation of its business under applicable Laws (except any such applicable laws
and Regulatory Approvals the non-compliance with which could not reasonably be
expected to result in a Material Adverse Effect).


(b) The Borrower and each Subsidiary of the Borrower shall not petition, request
or take any legal or administrative action that seeks to amend, supplement or
modify any Regulatory Approval in any material respect unless such amendment,
supplement or modification could not reasonably be expected to result in a
Material Adverse Effect. The Borrower shall promptly upon receipt by it or any
of its Subsidiaries or upon publication furnish to the Administrative Agent and
each Lender a copy (certified by an Authorized Officer of the Borrower) of each
amendment, supplement or modification to any such Regulatory Approval.


SECTION 5.05. Preservation of Existence, Etc. The Borrower will, and will cause
each of its Subsidiaries to:


(a) preserve, renew and maintain in full force and effect its legal existence
under the laws of the jurisdiction of its organization; and


(b) take all reasonable action to maintain all rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except such rights, privileges, permits,
licenses or franchise which, if not maintained, could not reasonably be expected
to result in a Material Adverse Effect.


SECTION 5.06. Compliance with Environmental Laws. The Borrower will, and will
cause each of its Subsidiaries to, except to the extent that the failure to do
so could not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect, (a) comply, and take all reasonable
actions to cause all lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits, (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.



35

--------------------------------------------------------------------------------



SECTION 5.07. Maintenance of Properties; Ownership of Subsidiaries.


(a) Except to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, the Borrower will, and will
cause its Subsidiaries to, (i) maintain, preserve and protect all of its
properties and equipment material in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted and all in accordance with established
practices of the Borrower, and (ii) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice, and


(b) Subject to Section 6.02, the Borrower shall at all times from and after the
Effective Date own, directly or indirectly, 100% of the Equity Interests of the
Subsidiaries.


SECTION 5.08. Maintenance of Insurance. The Borrower will, and will cause each
of its Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance in such amounts and against such risks as are usually
carried by companies engaged in similar business and as are consistent with the
prudent operation of its business.


SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
(a) with respect to the Term Loans and the initial Revolving Borrowing, for the
acquisition of substantially all of the assets of Pacific Monarch Resorts
pursuant to the Asset Purchase Agreement; and (b) with respect to any other
Revolving Borrowings, to make intercompany loans to finance working capital
needs of the Borrower and its Subsidiaries constituting Permitted Expenses.


SECTION 5.10. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay, discharge or otherwise satisfy as the same shall
become due and payable, all its obligations and liabilities in respect of Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, except to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 5.11. Cooperation. The Borrower will perform such acts as are reasonably
requested by the Administrative Agent to carry out the intent of, and
transactions contemplated by, this Agreement and the other Loan Documents.


SECTION 5.12. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which entries
that are full, true and correct in all material respects and are in conformity
with GAAP consistently applied shall be made of all material transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be.


SECTION 5.13. Loan Documents; Material Documents. The Borrower will, and will
cause its Subsidiaries to:


(a) Perform and observe all of its covenants and obligations pursuant to any
Contractual Obligation to which it is a party or pursuant to which it has any
obligations, except to the extent that the failure to so perform or observe
could not reasonably be expected to result in a Material Adverse Effect;


(b)Take all reasonable and necessary action to prevent the termination or
cancellation of any Loan Document or other Contractual Obligation in accordance
with the terms of such Loan Document or other Contractual Obligation or
otherwise (except for the expiration of any Loan Document or other Contractual
Obligation in accordance with its terms and not as a result

36

--------------------------------------------------------------------------------



of a breach or default thereunder), except to the extent, in the case of any
Contractual Obligation, that the failure to take such action could not
reasonably be expected to result in a Material Adverse Effect; and


(c) enforce against the relevant party to such Loan Document or other
Contractual Obligation such covenants of such Loan Document or other Contractual
Obligation in accordance with its terms, except, in the case of any Contractual
Obligation, to the extent that the failure to so enforce could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 5.14. Inspection Rights. At any reasonable time and from time to time
upon reasonable notice, the Borrower will, at its own expense, permit or arrange
for the Administrative Agent (together with, from and after the occurrence and
during the continuation of an Event of Default, any Lender who wishes to
participate) and their respective agents and representatives to examine and make
copies of and abstracts from the records and books of account of, and the
properties of, the Borrower and each of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and its Subsidiaries with the
Borrower and its Subsidiaries and their respective officers, directors and
accountants.


SECTION 5.15. Reports Accurate. All Projections (if prepared by the Borrower, or
to the extent that information contained therein is supplied by the Borrower),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Borrower to the Administrative Agent
or a Lender in connection with this Agreement are true, complete and accurate in
all material respects.


SECTION 5.15. Restricted Cash Account.


(a) On or prior to the Closing Date, the Borrower shall establish and maintain a
segregated deposit account (the “Restricted Cash Account”) for the benefit of
the lenders under the RFA Facility. The Restricted Cash Account shall at all
times be under the “control” (as defined in the UCC) of the agent or lender
under the RFA Facility.


(b) On the earliest of (i) the date on which all principal and interest in
respect of the RFA Facility shall have been repaid and the RFA Facility
terminated, or (ii) the date on which the lenders under the RFA Facility
otherwise release their lien on the Restricted Cash Account, any remaining funds
in the Restricted Cash Account shall be applied by the Borrower first, in
repayment of the Term Loans, second, in repayment of the Revolving Loans, third,
to any other obligations outstanding hereunder and fourth, shall be returned to
the Borrower.


SECTION 5.15. Deferral of Expenses.


The Borrower and the other parties hereto agree and acknowledge that the
Permitted Expenses shall be paid in cash except for (i) the sub-management fee
payable to the Post Companies, which shall be offset against what Borrower would
otherwise pay the Post Companies in respect of the Building G unit and the
Building A option; provided, that that Borrower is obligated to pay any
resultant tax in cash if requested by the Post Companies; (ii) the rental
leasing fee of 30% payable to Diamond Resorts Management, Inc., an Arizona
corporation, of which 20% shall be paid in cash (2/3rds) and 10% (1/3rd) shall
be deferred until such time as the Lender hereunder shall be paid in full; (iii)
income taxes to the extent not paid in cash; Borrower anticipates entering into
a tax sharing agreement in which Borrower's income will be offset against
Diamond Resort Parent, LLC's loss carryforwards; (iv) depreciation and
amortization costs, which shall be non-cash; (v) $15,000 of executive management
costs per month (included in the general and administrative allocation from DRC)
shall be deferred until such time as the Lender hereunder is paid in full and
(vi) 100% of the resort management fee payment payable to DRC in respect of each
resort shall be accrued for and deferred until such time as the Lender hereunder
is paid in full.

37

--------------------------------------------------------------------------------





ARTICLE VI


Negative Covenants


Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Liens. The Borrower will not, and will not permit any Subsidiary
to create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a) Liens pursuant to any Loan Document;


(b) Liens on the Borrower's property or other assets existing on the Effective
Date and listed on Schedule 6.01 and any extension, renewal or replacement of
the obligations secured thereby, but only to the extent such extension, renewal
or replacement does not increase the outstanding principal amount thereof;


(c) Liens for Taxes, assessments or governmental charges which are not yet due
and payable or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;


(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;


(e) pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation;


(f) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any of its Subsidiaries;


(g) Liens arising in the ordinary course of business from netting services,
overdraft protection and otherwise in connection with deposit, securities and
commodities accounts;


(h) Liens securing judgments that do not involve any risk of forfeiture of any
assets of any of the Subsidiaries or any Loan Document that do not exceed
$50,000 in the aggregate and that within ten (10) days are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP for the payment of money not constituting an
Event of Default under Article VII(g) or (h);


(i) Liens for purchase money security interests which are secured solely by the
assets acquired, up to $50,000 at any time outstanding;


(j) zoning, building and other generally applicable land use restrictions,
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of

38

--------------------------------------------------------------------------------



the Borrower or any of its Subsidiaries;
(k) Liens that have been placed by a third party on the fee title of leased real
property or property over which the Borrower or any of its Subsidiaries has
easement rights, and subordination or similar agreements relating thereto;


(l) Liens on Excluded Collateral securing Indebtedness incurred pursuant to the
RFA Facility;


(m) assessment liens imposed from time to time by any homeowner's association
relating to recaptured/recovered inventory; and


(n) Liens securing Indebtedness or other obligations in an aggregate amount not
exceeding $25,000 at any time outstanding.


SECTION 6.02. Dispositions. The Borrower will not, and will not permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:


(a) Dispositions in the ordinary course of business (including Dispositions of
obsolete or worn-out property or non-core real estate no longer required or
useful in the business or operations of the Borrower or any of its
Subsidiaries);


(b) Dispositions of assets and businesses set forth on Schedule 6.02;


(c) Dispositions of Permitted Investments; and


(d) other Dispositions, in one transaction or a series of related transactions,
with the approval of the Administrative Agent.


SECTION 6.03. Restricted Payments. The Borrower may not, and will not permit any
Subsidiary to, declare or pay or make, directly or indirectly, any Restricted
Payment; except for the payment of:


(a) Permitted Expenses;


(b) Construction expenses (whether paid in cash or through cap ex accrual) in an
amount not to exceed $2,600,000 which shall be utilized for (i) completion of
construction and fixturing of Building F in Cabo Azul and (ii) security and
maintenance costs for the Kona, Hawaii property; without the consent of the
Administrative Agent; and


(c) other Restricted Payments with the consent of the Administrative Agent.


SECTION 6.04. Investments. The Borrower will not and will not permit any of its
Subsidiaries to, make or hold any Investments, except:


(a) Permitted Investments;


(b) Intercompany Loans existing on the Closing Date;


(c) Investments in Equity Interests of the Borrower's Subsidiaries, which
Subsidiaries (i) are in existence on the date hereof or (ii) with the consent of
the Administrative Agent, are wholly-owned Subsidiaries formed after the
Effective Date;


(d) Investments received in connection with the bankruptcy or reorganization of,

39

--------------------------------------------------------------------------------



or settlement of delinquent accounts and disputes with, customers and supplies,
in each case in the ordinary course of business;


(e) extensions of trade credit in the ordinary course of business;


(f) Investments existing on the date hereof and identified on Schedule 6.04; and


(g) in addition to Investments permitted by clauses (a) through (f) above,
additional Investments with the consent of the Administrative Agent.


SECTION 6.05. Fundamental Changes. The Borrower will not, without the consent of
the Administrative Agent, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.


SECTION 6.06. Nature of Business. The Borrower will not, and will not permit its
Subsidiaries to:


(a) engage in any line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the Effective Date or
any business reasonably related or ancillary thereto;


(b) in the case of the Borrower, from and after the Effective Date, conduct,
transact or otherwise engage in any business or operations other than those
reasonably related to (i) its ownership of the Equity Interests of the
Subsidiaries, (ii) the maintenance of its legal existence, (iii) the performance
of this Agreement and the other Loan Documents, and (iv) any transaction that
the Borrower is not prohibited from undertaking this Agreement; or


(c) terminate or amend, waive, modify or supplement any of the provisions of its
charter, by-laws or other organizational documents or consent to any such
termination, amendment, waiver, modification or supplement, unless any of the
foregoing actions could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 6.07. Transactions with Affiliates. The Borrower will not, without the
consent of the Administrative Agent, enter into any transaction of any kind with
any Affiliate, whether or not in the ordinary course of business, other than
(i) on terms substantially as favorable to the Borrower as would be obtainable
by the Borrower at the time in a comparable arm's-length transaction with a
Person other than an Affiliate and (ii) as approved or required by any
Governmental Authority or as required by applicable law.


SECTION 6.08. Accounting Changes. The Borrower will not make any change in its
fiscal year except to the extent required by applicable law and/or GAAP. In such
event, the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year arising as a
result of such change in applicable law.


SECTION 6.09. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, or incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its material property or
assets (except as permitted under Section 6.01), or (b) the ability of any
wholly-owned

40

--------------------------------------------------------------------------------



Subsidiary to pay dividends or other distributions with respect to, or to return
capital in respect of its common equity interests or to make or repay loans or
advances to the Borrower or any other Subsidiary; provided that the foregoing
shall not apply to (i) prohibitions, restrictions and conditions imposed by
applicable law, any Governmental Authority or this Agreement, or (ii)
prohibitions, restrictions or conditions identified on Schedule 6.08.


SECTION 6.10. Abandonment. The Borrower will not, and will not permit any
Subsidiary to, without the consent of the Administrative Agent, abandon any of
its businesses.


SECTION 6.11. Preservation of Rights. The Borrower will not, and will not permit
any Subsidiary to, without the consent of the Administrative Agent, assign,
cancel, terminate, waive any material default under, material breach of or
material right under, or materially amend, supplement or modify or give any
material consent under (including any consent or assignment of), any Loan
Document or Contractual Obligation.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;


(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03, 5.05 or 5.09 or in Article VI;


(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of sixty (60) days after the earlier of (i) the
Borrower obtaining knowledge thereof and (b) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);


(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable, and the effect of such failure is to cause a
Material Adverse Effect;


(g) (i) any event or condition occurs that results in any Material Indebtedness
(other than the Indebtedness incurred in connection with the RFA Facility)
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of

41

--------------------------------------------------------------------------------



time or both) the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf to cause any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, and the effect of such event or condition is to
cause a Material Adverse Effect or (ii) any event or condition occurs that
results in the Material Indebtedness incurred in connection with the RFA
Facility becoming due prior to its scheduled maturity or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the permitted voluntary sale or transfer of the
property or assets securing such Indebtedness;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;


(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;


(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due or (ii) any writ
or warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Borrower and its
Subsidiaries, taken as a whole, and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy;


(k) one or more judgments for the payment of money in an aggregate amount in
excess of $250,000 shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;
(l) this Agreement, for any reason, ceases to create a valid and perfected first
priority lien on or in the Collateral or other collateral relating thereto as
described in the Loan Documents, or Borrower so states in writing;


(m) a Change in Control shall occur;


(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided; or

42

--------------------------------------------------------------------------------



(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);


(p) at any time, any financial statements to be delivered pursuant to
Section 5.01 shall be qualified by the auditors and such qualification could
reasonably be expected to result in a Material Adverse Effect;


(q) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or


(r) the termination, transfer, revocation or modification of any Material
Contract or leases to which the Borrower or any Subsidiary is a party, the
result of which could reasonably be expected to result in a Material Adverse
Effect and such termination, transfer, revocation or modification remains in
effect for a period of more than forty-five (45) days after the occurrence
thereof.


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, protect and enforce its rights and
remedies under the Loan Documents and foreclose or otherwise realize upon its
security for the performance of the obligations arising under the Loan
Documents, or exercise any other rights and remedies available to it at law, in
equity or by statute.
The Administrative Agent, on behalf of itself and the Lenders, shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code of
the State of New York and all other rights and remedies accorded to a secured
party at equity or law. The Borrower, for itself and for all who may claim
through or under them, hereby expressly waives and releases all right to have
the Collateral, or any part of the Collateral, marshaled on any foreclosure,
sale or other enforcement of the Administrative Agent's rights and remedies.
In addition to the acceleration provisions set forth above, upon the occurrence
and continuation of an Event of Default, the Administrative Agent shall have the
right to exercise any and all rights, options and remedies provided for in the
Loan Documents, under the UCC, the Bankruptcy Code or at law or in equity,
including, without limitation, the right to (i) apply any property of Borrower
held by the Administrative Agent or the Lenders to reduce the Obligations, (ii)
foreclose the Liens created hereunder, (iii) realize upon, take possession of
and/or sell any Collateral or securities pledged with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
Borrower might exercise, (v) collect and send notices regarding the Collateral,
with or without judicial process, (vi) by its own means or with judicial
assistance, enter any premises at which Collateral and/or pledged securities

43

--------------------------------------------------------------------------------



are located, or render any of the foregoing unusable or dispose of the
Collateral and/or pledged securities on such premises without any liability for
rent, storage, utilities, or other sums, and Borrower shall not resist or
interfere with such action, (vii) at Borrower's expense, require that all or any
part of the Collateral be assembled and made available to the Administrative
Agent at any place designated by the Administrative Agent, (viii) relinquish or
abandon any Collateral or securities pledged or any Lien thereon.
Notwithstanding any provision of any Loan Document, the Administrative Agent, in
its sole discretion, shall have the right, at any time that Borrower fails to do
so, and from time to time, without prior notice, to: (i) obtain insurance
covering any of the Collateral to the extent required hereunder; (ii) pay for
the performance of any of Obligations; (iii) discharge taxes or Liens on any of
the Collateral that are in violation of any Loan Document unless Borrower is in
good faith with due diligence by appropriate proceedings contesting those items;
and (iv) pay for the maintenance and preservation of the Collateral. Such
expenses and advances shall be added to the Obligations until reimbursed to the
Administrative Agent or the Lenders, as applicable, and shall be secured by the
Collateral, and such payments by the Administrative Agent shall not be construed
as a waiver by the Lenders of any Event of Default or any other rights or
remedies of Lenders.
Borrower hereby grants to Lenders, after the occurrence and during the
continuance of an Event of Default, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to Borrower) to
use, assign, license or sublicense any Intellectual Property now owned or
hereafter acquired by Borrower, and wherever the same may be located, including
in such license reasonable access as to all media in which any of the licensed
items may be recorded or stored and to all computer programs and used for the
compilation or printout thereof, in each case in connection with the exercise of
the Administrative Agent's or the Lenders' remedies hereunder and under the
other Loan Documents.
The Administrative Agent is hereby irrevocably made, constituted and appointed
the true and lawful attorney for Borrower with full power of substitution to do
the following from and after the occurrence and during the continuance of an
Event of Default: (i) endorse the name of any such Person upon any and all
checks, drafts, money orders, and other instruments for the payment of money
that are payable to such Person and constitute collections on its accounts; (ii)
execute in the name of such Person any financing statements, schedules,
assignments, instruments, documents, and statements that it is obligated to give
the Administrative Agent or the Lenders under any of the Loan Documents; and
(iii) do such other and further acts and deeds in the name of such Person that
the Administrative Agent or the Lenders may deem necessary or desirable to
enforce any account or other Collateral or to perfect the Administrative Agent's
security interest or lien in any Collateral or after the occurrence of an Event
of Default which is continuing, enforce an account or other Collateral. In
addition, if any such Person breaches its obligation hereunder to direct
payments of accounts or the proceeds of any other Collateral to the appropriate
Borrower's account, the Administrative Agent on behalf of the Lenders, as the
irrevocably appointed true and lawful attorney for such Person pursuant to this
paragraph, may, by the signature or other act of any of the Administrative
Agent's officers or authorized signatories direct any private payor to pay
proceeds of accounts or any other Collateral to the appropriate Borrower's
account.
In addition to the acceleration provisions set forth above, upon the occurrence
and continuation of an Event of Default, Borrower shall take any action that the
Administrative Agent may request in order to enable the Administrative Agent to
obtain and enjoy the full rights and benefits granted to the Administrative
Agent or the Lenders hereunder. Without limiting the generality of the
foregoing, upon the occurrence and continuation of any Event of Default, at the
request of the Administrative Agent and at Borrower's sole cost and expense,
Borrower shall execute all documents and take all other actions requested by the
Administrative Agent to enable it, its designee, any receiver, trustee or
similar official or any purchaser of all or any part of the Collateral to obtain
from any Person any required authority necessary to operate the business of
Borrower.







44

--------------------------------------------------------------------------------



ARTICLE VII


The Administrative Agent


Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank or other entity
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

45

--------------------------------------------------------------------------------



Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be an entity with an office in New York, New
York, or an Affiliate of any such entity. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
ARTICLE IX


Miscellaneous Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

46

--------------------------------------------------------------------------------



(i)If to the Borrower:
DPM Acquisition, LLC
10615 Park Run Drive
Las Vegas, NV 89144
Attn: General Counsel
Telephone: (702) 823-7550
Telecopy: (702) 765-8615
 
 
with a copy to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661
Attn: Ann Marie Sink (337444/13)
Telephone: (312) 902-5233
Telecopy: (312) 577-8907
 
 
(ii)if to the Administrative Agent:
Guggenheim Corporate Funding, LLC
135 East 57th Street
New York, New York 10022
Attention: Kaitlin Trinh
Telephone: 212-651-0840
E-mail: Kaitlin.Trinh@guggenheimpartners.com
 
(iii)If to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire provided to the Administrative Agent.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent

47

--------------------------------------------------------------------------------



or any Lender may have had notice or knowledge of such Default at the time.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
(other than any reduction of the amount of, or any extension of the payment date
for, the mandatory prepayments required under Section 2.07(b), 2.07(c), 2.07(d)
and 2.07(e), in each case which shall only require the approval of the Required
Lenders), or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, the Revolving Maturity Date or the Term Loan
Maturity Date, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.12(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vi) cause or permit the release or subordination of the
Agent's lien in any material portion of the Collateral without the written
consent of each Lender or (vii) cause or permit the release of Borrower or any
Guarantor from their liabilities and obligations under the Loan Document without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent without the prior written consent of the Administrative
Agent.


(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans, the Term Loans and the accrued interest and
fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.


(d) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); including, without limitation, the fees and expenses charged by
the rating agencies, (ii) if the Administrative Agent elects to have the credit
facilities provided for herein rated, all out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates in connection with obtaining and
maintaining such rating, including the fees and charges of the rating agencies,
and (iii)  all out-of-pocket expenses incurred by the Administrative Agent or
any Lender, including the fees, charges and disbursements of any counsel for the

48

--------------------------------------------------------------------------------



Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.


(b)The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.


(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower's failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.


(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.


(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person

49

--------------------------------------------------------------------------------



(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(a) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of the
Administrative Agent and the Borrower (provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof); provided, further, that no consent of the
Borrower shall be required for an assignment to a Lender, an Approved Fund, any
other Affiliate of a Lender or, if an Event of Default has occurred and is
continuing, any other assignee.


(c) Subject to acceptance and recording thereof pursuant to this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11 and 9.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.


(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent demonstrable
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.


(f) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its

50

--------------------------------------------------------------------------------



Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant's interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any Commitments, Loans
or its other obligations under any Loan Document) other than the Borrower except
to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other obligation is in registered form under Section
5f.103‑1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent demonstrable error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.


(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.10, 2.11 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.


SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the

51

--------------------------------------------------------------------------------



signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.


SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all of the Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.


(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.


(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.





52

--------------------------------------------------------------------------------



SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


SECTION 9.13. Intentionally Omitted.


SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

53

--------------------------------------------------------------------------------



SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.16. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm's-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


Signature Pages Follow







































54

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


DPM ACQUISITION, LLC, as the Borrower
 
 
By: /s/ David F. Palmer
 
Name: David F. Palmer
 
Title: President
 
 
GUGGENHEIM CORPORATE FUNDING, LLC, as Administrative Agent
 
 
By: /s/ William Hagner
 
Name: William Hagner
 
Title: Senior Managing Director
 
 

























Signature Page to
Loan Agreement
(DPM Acquisition, LLC)

55

--------------------------------------------------------------------------------







MIDLAND NATIONAL LIFE INSURANCE
COMPANY, as a Lender


By: Guggenheim Partners Asset Management, LLC, as investment adviser
 
 
By: /s/ Michael Damaso
 
Name: Michael Damaso
 
Title: Senior Managing Director
 
 

































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



56

--------------------------------------------------------------------------------



NORTH AMERICAN COMPANY FOR
LIFE AND HEALTH INSURANCE, as a Lender


By: Guggenheim Partners Asset Management, LLC, as investment adviser
 
 
By: /s/ Michael Damaso
Name: Michael Damaso
 
Title: Senior Managing Director
 
 
 

































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



57

--------------------------------------------------------------------------------



SBC FUNDING, LLC, as a Lender


By: Guggenheim Partners Asset Management, LLC, as investment adviser
 
 
By: /s/ Michael Damaso
Name: Michael Damaso
 
Title: Senior Managing Director
 
 
 



































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



58

--------------------------------------------------------------------------------



GUGGENHEIM LIFE & ANNUITY COMPANY, as a Lender


By: Guggenheim Partners Asset Management, LLC, as investment adviser
 
 
By: /s/ Michael Damaso
Name: Michael Damaso
 
Title: Senior Managing Director
 
 
 

































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



59

--------------------------------------------------------------------------------



EQUITRUST LIFE INSURANCE COMPANY, as a Lender


By: Guggenheim Partners Asset Management, LLC, as investment adviser
 
 
By: /s/ Michael Damaso
Name: Michael Damaso
 
Title: Senior Managing Director
 
 
 

































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



60

--------------------------------------------------------------------------------



WILSHIRE INSTITUTIONAL MASTER
FUND SPC - GUGGENHEIM ALPHA
SEGREGATED PORT, as a Lender


By: Guggenheim Partners Asset Management, LLC, as investment adviser
 
 
By: /s/ Michael Damaso
Name: Michael Damaso
 
Title: Senior Managing Director
 
 
 































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



61

--------------------------------------------------------------------------------



WAKE FOREST UNIVERSITY, as a Lender


By: Guggenheim Partners Asset Management, LLC, as investment adviser
 
 
By: /s/ Michael Damaso
Name: Michael Damaso
 
Title: Senior Managing Director
 
 
 



































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



62

--------------------------------------------------------------------------------



SILVER ROCK FINANCIAL LLC, as a Lender
 
 
By: /s/ Ralph Finerman
 
Name: Ralph Finerman
 
Title: Manager
 
 









































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



63

--------------------------------------------------------------------------------



DNSMORE LLC, as a Lender
 
 
By: /s/ Ralph Finerman
Name: Ralph Finerman
 
Title: Manager
 
 
 









































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



64

--------------------------------------------------------------------------------



NP1 LLC, as a Lender
 
 
By: /s/ Ralph Finerman
Name: Ralph Finerman
 
Title: Manager
 
 
 









































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



65

--------------------------------------------------------------------------------



GENTRACE LLC, as a Lender
 
 
By: /s/ Ralph Finerman
Name: Ralph Finerman
 
Title: Manager
 
 
 









































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



66

--------------------------------------------------------------------------------



MOUNTE LLC, as a Lender
 
 
By: /s/ Ralph Finerman
Name: Ralph Finerman
 
Title: Manager
 
 
 









































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



67

--------------------------------------------------------------------------------



WELLWATER LLC, as a Lender
 
 
By: /s/ Ralph Finerman
Name: Ralph Finerman
 
Title: Manager
 
 
 









































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



68

--------------------------------------------------------------------------------



GENUNO LLC, as a Lender
 
 
By: /s/ Ralph Finerman
Name: Ralph Finerman
 
Title: Manager
 
 
 









































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



69

--------------------------------------------------------------------------------



QUISSETT PARTNERS, L.P., as a Lender


By: Wellington Management Company, LLP
as investment adviser




By: /s/ Steven M. Hoffman
  Name: Steven M. Hoffman
  Title: Vice President & Counsel


 



















































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



70

--------------------------------------------------------------------------------



QUISSETT INVESTORS (BERMUDA) L.P., as a Lender


By: Wellington Management Company, LLP
as investment adviser




By: /s/ Steven M. Hoffman
  Name: Steven M. Hoffman
  Title: Vice President & Counsel




 

















































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



71

--------------------------------------------------------------------------------



BAY POND PARTNERS, L.P., as a Lender


By: Wellington Management Company, LLP
as investment adviser




By: /s/ Steven M. Hoffman
  Name: Steven M. Hoffman
  Title: Vice President & Counsel





























































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



72

--------------------------------------------------------------------------------



BAY POND INVESTORS (BERMUDA) L.P., as a Lender


By: Wellington Management Company, LLP
as investment adviser




By: /s/ Steven M. Hoffman
  Name: Steven M. Hoffman
  Title: Vice President & Counsel



























































































Signature Page to
Loan Agreement
(DPM Acquisition, LLC)



73

--------------------------------------------------------------------------------



ITHAN CREEK MASTER INVESTORS (CAYMAN) L.P., as a Lender


By: Wellington Management Company, LLP
as investment adviser




By: /s/ Steven M. Hoffman
  Name: Steven M. Hoffman
  Title: Vice President & Counsel




 
ITHAN CREEK MASTER INVESTMENT PARTNERSHIP (CAYMAN) II, L.P., as a Lender


By: Wellington Management Company, LLP
as investment adviser




By: /s/ Steven M. Hoffman
  Name: Steven M. Hoffman
  Title: Vice President & Counsel






 
 
 
 




















































74

--------------------------------------------------------------------------------



SCHEDULE 1.01


LIST OF POST COMPANIES
Monarch Owner Services, Inc., a California corporation


Monarch Owners Services, LLC, a Nevada limited liability company


Resort Services Group, Inc., a California corporation


Resort Services Group, LLC, a Nevada limited liability company


Monarch Grand Vacations Management, Inc., a California corporation


Monarch Grand Vacations Management, LLC, a Nevada limited liability company









































75

--------------------------------------------------------------------------------



SCHEDULE 2.01


LENDERS; COMMITMENTS
LENDER
REVOLVING COMMITMENT
TERM LOAN COMMITMENT
1. MIDLAND NATIONAL LIFE INSURANCE COMPANY
$2,200,000
$11,762,500
2. NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
$1,000,000
$6,000,000
3. SBC FUNDING, LLC
$1,600,000
$8,198,077
4.GUGGENHEIM LIFE & ANNUITY COMPANY
$1,600,000
$6,148,558
5. EQUITRUST LIFE INSURANCE COMPANY
$1,600,000
$10,930,769
6. WILSHIRE INSTITUTIONAL MASTER FUND SPC - GUGGENHEIM ALPHA SEGREGATED PORT
$—
$1,024,760
7. WAKE FOREST
$—
$341,587
8. SILVER ROCK FINANCIAL LLC
$—
$1,000,000
9. DNSMORE LLC
$—
$1,000,000
10. NP1 LLC
$—
$500,000
11. GENTRACE LLC
$—
$500,000
12. MOUNTE LLC
$—
$500,000
13. WELLWATER LLC
$—
$500,000
14. GENUNO LLC
$—
$593,750
15. QUISSETT PARTNERS, L.P.
$335,000
$2,050,000
16. QUISSETT INVESTORS (BERMUDA) L.P.
$435,000
$2,662,000
17. BAY POND PARTNERS, L.P.
$634,000
$3,890,000
18. BAY POND INVESTORS (BERMUDA) L.P.
$367,000
$2,246,000
19. ITHAN CREEK MASTER INVESTORS (CAYMAN) L.P.
$192,000
$1,176,000
20. ITHAN CREEK MASTER INVESTMENT PARTNERSHIP (CAYMAN) II, L.P.
$37,000
$226,000
 
 
 
 
 
 
AGGREGATE COMMITMENTS
$10,000,000
$61,250,000














76

--------------------------------------------------------------------------------



SCHEDULE 3.13


SUBSIDIARIES; EQUITY INTERESTS




Subsidiary
Equity Interests
 
 
 
 
DPM Acquisition Mexico, S. de R.L. de C.V.
DPM Acquisition, LLC
90
%
 
DPM Holdings, LLC
10
%
 
 
 
Operating DPM, S. de R.L. de C.V.
DPM Acquisition, LLC
90
%
 
DPM Holdings, LLC
10
%
 
 
 
Sales DPM, S. de R.L. de C.V.
DPM Acquisition, LLC
90
%
 
DPM Holdings, LLC
10
%
 
 
 
DPM RP Subsidiary, LLC (DE)
DPM Acquisition, LLC
100
%
 
 
 
 
 
 
DPM Loanco, LLC
DPM Acquisition, LLC
100
%
 
 
 


















77

--------------------------------------------------------------------------------



SCHEDULE 3.14
DIVIDEND RESTRICTIONS
None.
SCHEDULE 6.01
LIENS
None.
SCHEDULE 6.02
DISPOSITIONS
None.
SCHEDULE 6.04
INVESTMENTS
None.
SCHEDULE 6.09
RESTRICTIVE AGREEMENTS
None.



78

--------------------------------------------------------------------------------



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
 
 
 
 
3.
Borrower(s):
 
 
 
 
 
4.
Administrative Agent:
Guggenheim Corporate Funding, LLC, as the administrative agent under the Loan
Agreement
 
 
 
5.
Loan Agreement:
The Loan and Security Agreement dated as of May 21, 2012 among DPM Acquisition,
LLC, the Lenders parties thereto, Guggenheim Corporate Funding, LLC, as
Administrative Agent, and the other agents parties thereto
6.
Assigned Interest:
 
 
 
 

 

79

--------------------------------------------------------------------------------



Facility Assigned Fill in the appropriate terminology for the types of
facilities under the Loan Agreement that are being assigned under this
Assignment (e.g., “Revolving Commitment”, “Term Loan Commitment”, etc.).
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans Set forth, so at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:




80

--------------------------------------------------------------------------------



[Consented to and Accepted:
 
 
 
GUGGENHEIM CORPORATE FUNDING, as Administrative Agent
 
 
 
By:
________________________________
 
 
Name:
Title:
 
 
 
 
 
 


[Consented to:
 
 
 
DPM ACQUISITION, LLC
 
 
 
By:
________________________________
 
 
Name:
Title: ] To be added only if the consent of the Borrower is required by the
terms of the Loan Agreement.
 
 














































81

--------------------------------------------------------------------------------



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it [is][is not] an Affiliate of the Borrower; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







82

--------------------------------------------------------------------------------



EXHIBIT B-1
FORM OF REVOLVING LOAN NOTE
REVOLVING LOAN NOTE                                
                                                 [DATE]
FOR VALUE RECEIVED, the undersigned, DPM ACQUISITION, LLC, a Delaware limited
liability company (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
the order of [LENDER NAME] (the “Lender”) the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to the “Loan
Agreement” (as defined below) on the Maturity Date or on such earlier date as
may be required by the terms of the Loan Agreement. Capitalized terms used
herein and not otherwise defined herein are as defined in the Loan Agreement.
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Loan Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Loan Agreement.
At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender's own books
and records, in each case specifying the amount of such Revolving Loan or the
amount of principal paid or prepaid with respect to such Revolving Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Obligations of the undersigned Borrower
hereunder or under the Loan Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Loan and Security Agreement dated as of May 21, 2012 by and
among the Borrower, the financial institutions from time to time parties thereto
as Lenders and Guggenheim Corporate Funding, LLC, as Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”). The Loan Agreement, among other things, (i)
provides for the making of Revolving Loans by the Lender to the undersigned
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding such Lender's Revolving Commitment, the indebtedness of the
undersigned Borrower resulting from each such Revolving Loan to it being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower's successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.
This Note shall be construed in accordance with and governed by the law of the
State of New York.
DPM ACQUISITION, LLC


By:                        
Name:
Title:




Signature Page to
Term Loan Note



83

--------------------------------------------------------------------------------







SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS


Date
Amount of Loan
Interest Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















84

--------------------------------------------------------------------------------



EXHIBIT B-2


FORM OF TERM LOAN NOTE
TERM LOAN NOTE                                     
                                        [DATE]    
FOR VALUE RECEIVED, the undersigned, DPM ACQUISITION, LLC, a Delaware limited
liability company (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
the order of [LENDER NAME] (the “Lender”) the aggregate unpaid principal amount
of all Term Loans made by the Lender to the Borrower pursuant to the “Loan
Agreement” (as defined below) on May 21, 2016 or on such earlier date as may be
required by the terms of the Loan Agreement. Capitalized terms used herein and
not otherwise defined herein are as defined in the Loan Agreement.
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Term Loan made to it from the date of such Term Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Loan Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Loan Agreement.
At the time of each Term Loan, and upon each payment or prepayment of principal
of each Term Loan, the Lender shall make a notation either on the schedule
attached hereto and made a part hereof, or in such Lender's own books and
records, in each case specifying the amount of such Term Loan or the amount of
principal paid or prepaid with respect to such Term Loan, as applicable;
provided that the failure of the Lender to make any such recordation or notation
shall not affect the Obligations of the undersigned Borrower hereunder or under
the Loan Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Loan and Security Agreement dated as of May 21, 2012 by and
among the Borrower, the financial institutions from time to time parties thereto
as Lenders and Guggenheim Corporate Funding, LLC, as Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”). The Loan Agreement, among other things, (i)
provides for the making of Term Loans by the Lender to the undersigned Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
such Lender's Term Loan Commitment, the indebtedness of the undersigned Borrower
resulting from each such Term Loan to it being evidenced by this Note, and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments of the principal hereof prior
to the maturity hereof upon the terms and conditions therein specified.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower's successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.
This Note shall be construed in accordance with and governed by the law of the
State of New York.




DPM ACQUISITION, LLC




By:                        
Name:
Title:

85

--------------------------------------------------------------------------------



SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
Date
Amount of Loan
Interest Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


























86

--------------------------------------------------------------------------------



EXHIBIT C-1


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan and Security Agreement dated as of May 21,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among DPM Acquisition, LLC (the “Borrower”), the Lenders
party thereto and Guggenheim Corporate Funding, LLC, as administrative agent (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.




[NAME OF LENDER]


By:______________________________________
Name:
Title:


Date: __________, 20[__]



































87

--------------------------------------------------------------------------------



EXHIBIT C-2


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan and Security Agreement dated as of May 21,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among DPM Acquisition, LLC (the “Borrower”), the Lenders
party thereto and Guggenheim Corporate Funding, LLC, as administrative agent (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Loan Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF LENDER]


By:______________________________________
Name:
Title:


Date: ________ __, 20[__]





























88

--------------------------------------------------------------------------------



EXHIBIT C-3


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan and Security Agreement dated as of May 21,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among DPM Acquisition, LLC (the “Borrower”), the Lenders
party thereto and Guggenheim Corporate Funding, LLC, as administrative agent (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non- U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF LENDER]


By:______________________________________
Name:
Title:


Date: ________ __, 20[__]







































89

--------------------------------------------------------------------------------



EXHIBIT C-4


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan and Security Agreement dated as of May 21,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among DPM Acquisition, LLC (the “Borrower”), the Lenders
party thereto and Guggenheim Corporate Funding, LLC, as administrative agent (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF PARTICIPANT]


By:______________________________________
Name:
Title:


Date: ________ __, 20[__]

































90

--------------------------------------------------------------------------------



EXHIBIT D


LIST OF CLOSING DOCUMENTS


None.





























































91

--------------------------------------------------------------------------------



EXHIBIT E


MATERIAL CONTRACTS
Contract Name
Other Party(ies)
Description
Common Area Use and License Agreement for Building A
Riviera Mi Vida, Cabo VPOA
Necessary for occupants of Building A at Cabo Azul Resort to access resort
common areas and amenities
Common Area Use and License Agreement for Building G
Mark Post, Cabo VPOA
Necessary for occupants of Building G units at Cabo Azul Resort to access resort
common areas and amenities
Declaration of Deannexation
MGVOA
Required for deannexation; Cabo Azul VPOA, Cancun, Cedar Breaks, Desert Isle,
Palm Canyon, Riviera Beach and Spa, Riviera Oaks, Riviera Shores, Tahoe Seasons
Development Agreement
MGVOA
PMR is exclusive sales organization for MGV
Guaranty
Guggenheim
Guaranty
Guaranty
RFA
Guaranty
Loan and Security Agreement
Guggenheim
Loan and Security Agreement
Management Agreement
Cabo Azul VPOA
Management fees (Operations)
Management Agreement
Cabo Azul VPOA
Management fees (Admin)
Management Agreement
Cancun Resort VPOA
Management fees
Management Agreement
Cedar Breaks Lodge VPOA
Management fees
Management Agreement
MGVOA
Management fees
Oversight Agreement
Post Company
Post Companies to continue providing management and oversight services to and
for the benefit of the PMR VPOAs under the Post Companies agreements
Portfolio 1 Backstop Agreement
RFA
Portfolio 1 Backstop Agreement
Security Pledge Agreement
Guggenheim
Security Pledge Agreement
Shared Front Desk Agreement
Riviera Gerencia de Proyectos, Riviera Mi Vida, Cabo VPOA
Necessary for occupants of building A at Cabo Azul Resort to check-in at the
resort's front desk.
Trust Agreement
MGVOA
Per DRE requirements, PMR is Trustor and MGVOA is Trustee
Warrant
Guggenheim
Warrant
Warrant Agreement
Guggenheim
Warrant Agreement




























92

--------------------------------------------------------------------------------



EXHIBIT F
STATEMENT OF CASH FLOWS


EXHIBIT F
 
 
 
DPM Acquisition, LLC
 
 
 
2012 Statement of Operations
 
 
 
Consolidated Bridge
 
 
 
 
 YTD
 Paid to/by
 Net to
 
 
 RFA
 DPM (Gugg)
 
 
 
 
Revenue
 
 
 
 
 
 
 
Management and Member Services
 
 
 
 
 
 
 
     Management Fee Revenue
—
—
—
 
 
 
 
Consolidated Resort Operations:
 
 
 
      Other Income
—
—
—
 
 
 
 
Interest Income:
 
 
 
House Portfolio
—
—
—
 
 
 
 
Other Revenue:
 
 
 
     Portfolio Fee Income
 
 
—
     Timeshare Sales (to DRC)
 
 
—
     Other
 
 
—
Total other
—
—
—
 
 
 
 
Total Revenue
—
—
—
 
 
 
 
 
 
 
 
Costs and Operating Expenses:
 
 
 
 
 
 
 
Other Expense (Cost of Vacation Interest)
—
—
—
 
 
 
 
Advertising Sales and Marketing
—
—
—
 
 
 
 
Vacation Interest Carry Cost
 
 
 
Maintenance Fee
 
 
—
Gross Rental Revenue
 
 
—
Leasing Expense (Diamond) - Cash
 
 
—
Leasing Expense (Diamond) - Deferred
 
 
—
Property Taxes
 
 
—
Net Vacation Interest Carry Cost
—
—
—
 
 
 
 
 
 
 
 
Management and Member Services
 
 
 
Sub-management Fee Expense - Deferred
 
 
—
Other Expense
 
 
—
Total Management and Member Services Exp
—
—
—
 
 
 
 
Resort Operations Expense:
 
 
 
Other Operations
 
 
—


93

--------------------------------------------------------------------------------



      Total Resort Operations Expense
—
—
—
 
 
 
 
Loan Portfolio
—
—
—
 
 
 
 
General and Administrative:
 
 
 
      Payroll
 
 
—
     Office Facilities
 
 
—
     Legal and Professional
 
 
—
     Technology
 
 
—
     Other Expenses
 
 
—
     G&A Allocations - intercompany - Cash
 
 
—
     G&G Allocations - intercompany - Deferred
 
 
—
     Total G&A Expenses
—
—
—
 
 
 
 
Interest Expense
 
 
 
Guggenheim
 
 
 
     Cash
 
 
—
     Paid In Kind - Deferred
 
 
—
     Exit Fee - Deferred
 
 
—
Intercompany - Deferred
 
 
—
Amortization of Debt Issuance Costs
 
 
—
Other
 
 
—
Total Interest Expense
—
—
—
 
 
 
 
Depreciation and Amortization:
 
 
 
Depreciation
 
 
—
Amortization
 
 
—
Total Depreciation and Amortization
—
—
—
 
 
 
 
Gain(Loss) on Disposal of Assets
 
 
—
 
 
 
 
Total Costs and Operating Expenses
—
—
—
 
 
 
 
Income Before Tax
 
 
—
 
 
 
 
Income Tax Expense
 
 
—
 
 
 
 
Net Income
—
—
—
 
 
 
 
 
 
 
 
EBITDA
 
 
 
Income Before Tax
 
—
—
Depreciation and Amortization
 
—
—
Interest Expense (excluding RFA and Textron interest expense)
—
—
Cost of Vacation Interest
 
—
—
EBITDA
—
—
—
 
 
 
 
CASH INCOME
 
 
 
Net Income
 
—
—
Leasing Expense (Diamond) - Deferred
 
—
—
Sub-management Fee Expense - Deferred
 
—
—
     G&A Allocations - Intercompany - Deferred
 
—
—
     Interest Expense - Deferred and Non Cash
 
—
—
CASH INCOME
—
—
—


94

--------------------------------------------------------------------------------



 
 
 
 
CASH EBITDA
 
 
 
Income Before Tax
 
—
—
Depreciation and Amortization
 
—
—
Interest Expense
 
—
—
Cost of Vacation Interest
 
—
—
Other Expenses
 
 
 
Leasing Expense (Diamond) - Deferred
 
—
—
Sub-management Fee Expense - Deferred
 
—
—
     G&A Allocations - Intercompany - Deferred
 
—
—
CASH EBITDA
—
—
—
 
 
 
 
PROJECTED CASH FLOW
 
 
 
Cash EBITDA
 
 
 
   Less : Cash Interest
 
 
 
   Less: RFA Backstop Payments
 
 
 
   Less: Payment of Beginning Liabilities and Other Liabilities
 
 
 
Cash Available to Pay Guggenheim
 
 
—
 
 
 
 
Total Funded Debt:
 
 
 
Revolver:
 
 
 
Term Loan:
 
 
 
Total Funded Debt:
 
 
 
Less Debt Repayment
 
 
 
Total Remaining Debt
 
 
—
Net Paydown
 
 
 
 
 
 
 
Total Cash to DRC
 
 
 
Leasing Expense (Diamond) - Cash
 
 
 
Loan Portfolio
 
 
 
G&A Allocations - intercompany - Cash
 
 
 
Total
 
 
—
 
 
 
 


95

--------------------------------------------------------------------------------



EXHIBIT G


FORM OF STATEMENT OF ACCUMULATED CASH




Date:    ________________




Accumulated Restricted Cash as of __________________ (prior month)
$_________________
 
 
Accumulated Restricted Cash as of __________________ (current month)
$_________________














































































96

--------------------------------------------------------------------------------



EXHIBIT H


WELLINGTON LENDERS; ALLOCATION OF FEES




WELLINGTON LENDER
CLOSING FEE
1. Quissett Partners, L.P.
$34,729
2. Quissett Investors (Bermuda) L.P.
$45,096
3. Bay Pond Partners, L.P.
$65,900
4. Bay Pond Investors (Bermuda) L.P.
$38,049
5. Ithan Creek Master Investors (Cayman) L.P.
$19,922
6. Ithan Creek Master Investment Partnership (Cayman) II, L.P.
$3,829
 
Total $207,524

    



97